Citation Nr: 0534070	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to the veteran's service-connected 
left foot and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  At that time, the RO denied the veteran's claim for 
service connection for a low back disorder as due to his 
service-connected left foot disability.

The Board notes that a July 2004 rating decision granted 
service connection for degenerative joint disease of the left 
knee and assigned a 10 percent evaluation.  In August 2004, 
the veteran expressed disagreement with the July 2004 rating 
decision.  The RO issued a statement of the case in February 
2005 as to the matter of an increased rating for degenerative 
joint disease of the left knee, but the record does not 
reflect that the veteran perfected an appeal as to this 
matter, and this issue has not been certified for appellate 
consideration.  

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the hearing has 
been associated with the claims file.

As stated above, during the pendency of the appeal, the RO 
awarded service connection and a compensable evaluation for 
degenerative joint disease of the left knee.  During the 
veteran's Board hearing, he expressly stated that his back 
disorder was not only due to his left foot disorder, but was 
also due to his recently service-connected left knee 
disorder.  Thus, the Board is of the opinion that the issue 
as now set forth on the first page herein most accurately 
characterizes the veteran's claim on appeal.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a low back disorder.  
He argues that his current low back disorder is due to his 
service-connected left foot and left knee disabilities. 

As stated in the Introduction, the veteran was awarded 
service connection for a left knee disorder during the 
pendency of the veteran's appeal.  Therefore, the question 
arises as to whether the veteran's service-connected left 
knee or foot disabilities have aggravated his low back 
disorder.    

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records are negative for complaints or 
diagnosis of, or treatment for, a low back disorder.

Post-service, VA outpatient treatment records, dated from 
November 2001 to February 2003, reflect continuing complaints 
of low back pain with continued use of pain medication.  A 
December 2001 VA examination report indicates that the 
veteran's current low back disorder was not related to his 
service-connected left foot disability.  However, the VA 
examiner was not asked to comment on whether the veteran's 
low back disorder was related to his left knee disability.

During the veteran's February 2005 Board hearing, he 
testified that the VA Chief of Podiatry verbally informed him 
that his back pain was due to his gait.  However, the veteran 
further explained that the physician retired and he could not 
obtain a written opinion from him.

In the interest of due process and fairness, the Board is of 
the opinion that the veteran should be afforded a VA 
examination to determine the etiology of any low back 
disorder found to be present.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who have 
treated him for a back disorder since 
February 2003.  The RO should then 
request all pertinent medical records 
from those medical providers.

2.  The veteran should be afforded an 
appropriate VA examination, e.g., 
orthopedic, to determine the etiology of 
any low back disorder found to be 
present.  All indicated testing should 
be conducted and all clinical 
manifestations should be reported in 
detail.  Based on the examination and a 
review of the record:  
      
(a) if a low back disorder is 
diagnosed, the medical specialist 
should assess the nature, severity, 
and manifestations of any low back 
disorder found to be present.  

(b) The medical specialist is 
requested to render an opinion as 
to whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed low back 
disorder was caused by military 
service, or whether such an 
etiology or relationship is less 
than unlikely (i.e., less than a 
50-50 probability).  

(c) The physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed low back 
disorder was caused by or 
aggravated by his service-connected 
left foot or left knee 
disabilities.  

(d) The physician is requested to 
address the opinion expressed by 
the VA examiner in December 2001 
(to the effect that the veteran's 
lumbar disorder was not related to 
the service-connected residuals of 
the left foot.) 

(e) A rationale should be provided 
for all opinions expressed.  The 
veteran's claims file must be made 
available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the veteran's 
medical records were reviewed.
				
NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a low back 
disorder, including as secondary to the 
veteran's service-connected left foot 
and left knee disabilities.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal since 
the December 2003 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

